

116 HR 856 IH: Physician Pro Bono Care Act of 2019
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 856IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Webster of Florida (for himself, Mr. Peterson, Mr. Meadows, Mr. Allen, Mr. Hice of Georgia, Mr. Mooney of West Virginia, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide a deduction for certain charity care furnished by physicians, and for other purposes. 
1.Short titleThis Act may be cited as the Physician Pro Bono Care Act of 2019. 2.Deduction for qualified charity care (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
199B.Qualified charity care 
(a)In generalThere shall be allowed as a deduction for the taxable year an amount equal to— (1)in the case of a direct primary care physician, an amount equal to the sum of— 
(A)the fee (as published on a publicly available website of such physician) for physicians’ services that are qualified charity care furnished by such taxpayer during such year, and (B)for each visit by a patient to such physician during which qualified charity care is furnished, half of so much of the lowest subscription fee of such physician that is attributable to a month, and 
(2)in the case of any other individual, the unreimbursed Medicare-based value of qualified charity care furnished by such taxpayer during such year. (b)DefinitionsFor purposes of this section: 
(1)Unreimbursed Medicare-based valueThe term unreimbursed Medicare-based value means, with respect to physicians’ services, the amount payable for such services under the physician fee schedule established under section 1848 of the Social Security Act. (2)Qualified charity careThe term qualified charity care means physicians’ services that are furnished— 
(A)without expectation of reimbursement, and (B)to an individual enrolled— 
(i)under a State plan under title XIX of the Social Security Act (or a waiver of such plan), or (ii)under a State child health plan under title XXI of the Social Security Act (or a waiver of such plan). 
(3)Direct primary care physicianThe term direct primary care physician means a physician (as defined in section 1861(r) of the Social Security Act) who provides primary care— (A)to individuals who have paid a periodic subscription fee, and 
(B)in exchange for a fee that is published on a publicly available website of such physician. (4)Physicians’ servicesThe term physicians’ services has the meaning given such term by section 1861(q) of the Social Security Act. 
(c)LimitationThe amount allowed as a deduction under subsection (a) for a taxable year shall not exceed the gross receipts attributable to physicians’ services furnished by the taxpayer during the taxable year.. (b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 199B. Qualified charity care.. 
3.Limitation on liability for volunteer health care professionals 
(a)In generalTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 224 the following:  224A.Limitation on liability for volunteer health care professionals (a)Limitation on liabilityA physician shall not be liable under Federal or State law in any civil action for any harm caused by an act or omission of such physician, or attending medical personnel supporting such physician, if such act or omission— 
(1)occurs in the course of furnishing qualified charity care (as such term is defined in section 199B of the Internal Revenue Code of 1986); and (2)was not grossly negligent. 
(b)PreemptionThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability for a defendant. (c)DefinitionsIn this section: 
(1)PhysicianThe term physician has the meaning given such term by section 1861(r) of the Social Security Act. (2)Attending medical personnelThe term attending medical personnel means an individual who is licensed to directly support a physician in furnishing medical services.. 
(b)Effective dateThe amendments made by this section shall apply to any claim filed to the extent that it is with respect to acts or omissions occurring after the date of the enactment of this Act. 